DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 08/03/2018.  Claims 1-10 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (20140159511) in view of Sengchanh (20110210686 and hereinafter as Sen)
Regarding claim 1. Park teaches a linear vibration motor [fig 3], comprising: 
a housing [212], a vibrator [220], and a stator fixed [210] on the housing and arranged parallel to the vibrator [¶59-¶60],  
[parts shown in fig 3 of 220], 
and the vibration block comprises at least one permanent magnet [222], and the stator comprises magnetic conductive blocks [221]; 
the magnetic conductive blocks are subject to magnetic field forces which are in a same and/or opposite direction of a vibration direction of the vibrator [implicit being the device of fig 3 moves in a linear direction]; 
However, Park does not explicitly mention when the vibrator is in a balanced state, a resultant force of the magnetic field forces is zero; and when the magnetic conductive blocks are subject to an excitation force to have a relative displacement relative to the vibrator in the vibration direction of the vibrator, a direction of the resultant force of the magnetic field forces is the same as a direction of the relative displacement, and a magnitude of the resultant force of the magnetic field forces has a proportional relationship with a magnitude of the relative displacement.
Sen teaches when the vibrator is in a balanced state [¶61, “motion direction 114 is substantially zero”], a resultant force [114] of the magnetic field forces is zero; 
 are subject to an excitation force to have a relative displacement relative to the vibrator in the vibration direction of the vibrator [motion displayed in figs 5-5A], 
a direction of the resultant force of the magnetic field forces is the same as a direction of the relative displacement [¶62-¶64], 
and a magnitude of the resultant force of the magnetic field forces has a proportional relationship with a magnitude of the relative displacement [¶64].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park power machine to a similar configuration as Sen power machine in order to have a device for reducing magnetic interference forces between the first part and the second part, and wherein each part is symmetrical in a direction transverse a direction of motion between the first part and the second part and transverse a depth of the parts for substantially balancing magnetic forces acting perpendicular to the direction of motion, thus producing a more efficient machine [abstract].

Regarding claim 2. Park as modified teaches the linear vibration motor according to claim 1, wherein the magnetic conductive blocks are distributed symmetrically or asymmetrically on an upper side and a lower side of the vibration block or the magnetic [conductive blocks of fig 3, see 222a’ are positioned asymmetrically].


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Sen and further in view of Park et al. (20110309691 and hereinafter as Park2)
Regarding claim 8. Park as modified teaches the linear vibration motor according to claim 1, wherein a magnetic gap [i.e. gap between 222a” and 222a” in Park] is formed between the magnetic conductive blocks and a corresponding permanent magnet of the vibration block; 
However, Park as modified does not explicitly mention magnetic liquid is disposed in the magnetic gap.
Park2 teaches magnetic liquid is disposed in the magnetic gap [¶11].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park power machine to a similar configuration as Park2 power machine for removing minute vibrations, even if the high-density internal space thereof has been realized, is necessary [¶10].



Allowable Subject Matter
Claims 3-7 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.   

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839